Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 7, 8, 13, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 7, the language, “as defined above”, renders the claims indefinite, because it is unclear what applicant is attempting to claim; it is not seen that either claim 1 or claim 4 further defines the silyl group.
Secondly, with respect to claim 8, “as defined above”, renders the claims indefinite, because it is unclear what applicant is attempting to claim; R4  is not set forth within claim 1 or claim 4.  Accordingly, variable R4 has not been defined.
Thirdly, claim 13, as drafted, is indefinite, because it is not seen how the silyl functional group is formed by the reaction of silyl functional compound (C) having at least one isocyanate-reactive functional group with an isocyanate group.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

4.	Claims 1-3, 5, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al. (US 2014/0216649 A1).
Woods et al. disclose thiol-ene compositions comprising polythiols and polyenes, wherein the reactants may be terminated with terminal alkoxysilane groups to provide moisture curing in addition to the thiol-ene curing.  See paragraphs [0034] and [0046].  The disclosed polyene reactants disclosed within paragraph [0046] meet formula (III) of claim 5.  Within paragraph [0075], crosslinking compounds corresponding to that of claim 16 are disclosed.  Regarding claims 10-12, the application of the composition to a substrate and curing is disclosed within paragraph [0089] and [0090].
5.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (US 5,696,179).
	Chawla discloses a silane oligomer having a reactive terminal, such as an ethylenic group and a silane group.  The silane group is incorporated into the oligomer by reacting a silane functional compound, such as an amine functional compound, with an isocyanate group.  See column 3, lines 36+; column 6, lines 15+; and column 7, lines 19-25.  The reference further discloses within column 4, lines 5+, that if the polyol used to produce the oligomer has more than two hydroxy groups, the oligomer may have at least one of each terminus.  Accordingly, under such a condition, the position is taken that it would have been obvious to produce the oligomer having at least two unsaturated groups.
s 1-3, 5, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (US 5,696,179) in view of Woods et al. (2014/0216649 A1).
	Chawla discloses a silane oligomer having a reactive terminal, such as an ethylenic group and a silane group that may be used in thiol-ene systems and to coat substrates.  The silane group is incorporated into the oligomer by reacting a silane functional compound, such as an amine functional compound, with an isocyanate group.  See column 3, lines 8-13 and 36+; column 6, lines 15+; and column 7, lines 19-25; and column 9, lines 53+.  The reference further discloses within column 4, lines 5+, that if the polyol used to produce the oligomer has more than two hydroxy groups, the oligomer may have at least one of each terminus.  Accordingly, under such a condition, the position is taken that it would have been obvious to produce the oligomer having at least two unsaturated groups.
7.	Though Chawla discloses that thiols are used in the thiol-ene system, the reference is largely silent regarding specific requirements for the thiol.  Still, the use of polythiols, corresponding to those claimed, was known at the time of invention, as evidenced by paragraph [0075] of Woods et al.  Accordingly, one of ordinary skill in the art would have found it obvious to use such polythiols in the thiol-ene system of the primary reference, as to arrive at the instant invention.  
8.	Claims 4, 6, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765